ON MOTION ROE REHEARING.
Bloodworth, J.
A motion for rehearing was made in this case on the ground that the court overlooked the ruling and judgment of the Supreme Court in the case of Horton v. State, 112 Ga. 27 (37 S. E. 100), and the case of McCaskill v. Chattahoochee Fertilizer Co., 167 Ga. 802 (146 S. E. 830), upon the only point involved in the instant case, and that had the ruling of this court been kept within the rulings of the Supreme Court, the result in this case would have been different and the judgment of the trial court would have been affirmed.
The case of Horton v. State, supra, is by its facts clearly differentiated from the case under consideration. In McCaskill v. Chattahoochee Fertilizer Co., supra, a rehearing was granted, and in its final determination of that case the Supreme Court held: “Under the act of 1919 (Ga. L. 1919, p. 135 et seq.), creating the department of banking, etc., it is the duty of the superintendent of banks to take charge of the assets and business of insolvent banks and make an assessment upon the stockholders of such bank, and, if any stockholder notified shall fail or refuse, after notice, to pay such assessment within thirty days, to issue execution for the amount of such assessment, etc. The signing of an execution under the act of 1919, supra, is a clerical or ministerial act which can be delegated by the superintendent of banks. Properly con*111strued, the act is broad enough in its terms to authorize the superintendent oí banks to appoint an assistant superintendent of banks, or agent, to perform such duties as shall be assigned him by the superintendent. The superintendent can delegate to such assistant, ox agent, the duty of issuing and signing executions in pursuance of assessments made by the superintendent. This authority may be exercised by signing such executions in his own official capacity, or by the agent affixing to them the official signature of the superintendent of banks and adding the word 'by/ and then adding his own official signature. . . The main act of assessment was done by the State superintendent of banks himself, and the act of issuing the execution was done by the assistant superintendent as a ministerial or clerical act, which would not render the execution void.”

Rehearing denied.

Broyles, G. J., concurs. Lulce, J., absent.